Citation Nr: 1710266	
Decision Date: 03/31/17    Archive Date: 04/11/17

DOCKET NO.  09-49 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and dysthymic disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. G. Perkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to December 1979. This matter is before the Board of Veterans' Appeals from August 2008 and March 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

In July 2014, to ensure that the Veteran's claim was properly considered, the Board, as a part of its de novo review of the Veteran's claim for PTSD, recharacterized the claim to an acquired psychiatric condition to include, PTSD and dysthymic disorder. Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009). 

The Board remanded the claim a second time in March 2016 for an inadequate examination. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Following completion of this development, the Veteran furnished a signed waiver of RO review of new evidence in May 2016, and subsequently submitted an additional statement from Dr. E. H., reviewed below.  See 38 C.F.R. § 20.1304 (2016).


FINDING OF FACT

The evidence of record, on balance, reflects that the Veteran does not have a current diagnosis of an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and dysthymic disorder that is etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and dysthymic disorder, have not been met. 38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).







REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist 

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In March 2016, the Board remanded the claim for an inadequate VA examination. Following the remand, the VA sent a letter in April 2016, requesting that the Veteran provide additional information as to his private medical records. The only additional documentation received was a June 2016 letter from the veteran restating the underlying facts of his claim. 

The Veteran was provided another VA medical examination in May 2016. The examination provides sufficient evidence for deciding the claim. The report is adequate as it is based upon consideration of the Veteran's prior medical history and the examination describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation. Thus, VA's duty to assist has been met.

II. Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement." Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

For claims filed prior to August 2014, service connection specifically for PTSD requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125 (a)( 2014) (i.e., the diagnosis must comply with the Fourth Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV)); in certain circumstances, credible supporting evidence that the claimed in-service stressor occurred; and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor. See 38 C.F.R. §§ 3.304 (f), 4.125; see also Cohen v. Brown, 10 Vet. App. 128, 140 (1997).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1). 

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159 (a)(2). This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis. Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

The Veteran contends that he has an acquired psychiatric disorder that was caused by his active service. The Veteran has stated that while serving in Germany, he witnessed a close friend transported by a medical helicopter following an accident during field exercises. The Veteran's friend did not survive. The Veteran also claims that on another occasion he received an injury to his right side after lifting a rail that contributes to his acquired psychiatric condition.

Service treatment records are negative for complaints or findings of any psychiatric disorders.

A post-service private medical opinion by Dr. E. H dated in March 2008 shows a diagnosis of chronic PTSD and dysthymic disorder.

The March 2008 private medical opinion provided by Dr. E. H. states that the Veteran's stressors are that the Veteran was "responsible for 50+ generators and tanks in the field. Staying outside in tents with the constant roaring of the generators. A close friend, who was a gunner/tank, was in the field exercises when the shell ignited and exploded. The Veteran saw the medevac transport his friend. Being on guard duty with ammunition sites in Germany. The [V]eteran injured his left side while lifting a railing and it still flares up occasionally."

Dr. E. H. continued his opinion stating that the Veteran "experiences weekly nightmares about field training that result in the Veteran waking in a panic and sweats lasting ten minutes, and that he has flashbacks and panic attacks two to three times per week." Dr. E. H. also reports that the Veteran has intrusive thoughts, startles easily and is hypervigilant. The Veteran "is depressed 50 percent of the time and has crying spells 25 percent of the time." As a result, Dr. E. H. opined that the Veteran has 100 percent impairment of his working memory. Dr. E. H.states "[a]nger, sadness, and fear come upon him without his understanding why 60 percent of the time, which indicates his prefrontal cortex is dysfunctional." 

The Veteran was afforded a VA examination in September 2014. During that examination, the VA examiner did not find a diagnosis of PTSD or any other mental diagnosis that conforms with DSM-5. The examiner based her findings on her opinion that the Veteran's reporting of the incident was "inaccurate ... consistent with exaggeration of symptoms and impairment." The September 2014 VA examiner further stated that "the Veteran additionally exhibited impairment not consistent with actual mental health disorders." The examiner noted that the Veteran's reported stressors do not meet DSM-5 or DSM-IV criterion A for PTSD, since the Veteran did not actually witness the accident or see his friend's injuries. The Veteran reported to the VA examiner that he was not permitted to go to the scene of his friend's accident, and only saw the medevac transport arriving and leaving. The VA examiner also discussed that DSM-IV criterion A (but not DSM-5) for PTSD can be met through learning that a violent traumatic death occurred to a close family member or close friend. However, the VA examiner opined from the examination that the Veteran's reported description of his relationship with the friend, who died, is not consistent with that of a "close relationship." 

During the September 2014 VA examination, the Veteran completed a "self-administered objective test of personality and psychopathology and produced an uninterpretable profile with questionable validity." The Veteran's validity profile indicated an elevation associated with "embellishment of concerns and
symptoms." As a result, the VA examiner conducted additional tests to determine the validity of the Veteran's results. Following the additional validity testing, the examiner stated that "[t]he Veteran's score on this scale suggests a possible attempt to deliberately distort the clinical picture or an extremely negative self-evaluation."

In May 2016, the Veteran was afforded a second VA examination by a different examiner. The May 2016 VA examiner found that this examination was consistent with the previous September 2014 examination. The VA examiner stated that "the present examiner is of the opinion the Veteran may very well have some valid mental health symptoms, but he was grossly embellishing (and in some cases fabricating) psychiatric symptoms at the present time - most likely for the purpose of external gain."

The VA examiner then stated that a diagnosis of malingering under the criteria of the DSM-5 should be considered if any combination of the following is noted: 1) Medicolegal context of the presentation (e.g. a context in which there are external incentives for symptom production). 2) Marked discrepancy between the person's claimed stress or disability and the objective findings. 3) Lack of cooperation during the diagnostic evaluation and in complying with the prescribed treatment regimen. 4) The presence of antisocial personality disorder. 

The VA examiner then compared the malingering criterion to the Veteran's current presentation and found the context of this evaluation (a compensation and pension evaluation) involves financial incentives for reporting mental health symptoms and the Veteran's score on an objective measure of symptom presentation indicates inaccurate self-reporting of both cognitive and trauma-related symptoms.

Additionally, the VA examiner stated that he could not provide a definitive diagnosis for another disorder, such as antisocial personality, because that requires multiple observations of the individual, incorporation of psychological testing results and information from corroborating sources, which were unavailable to the examiner. However, the VA examiner did note that the Veteran "does not meet criteria for any psychiatric disorder at this time - to include Dysthymic Disorder." The VA examiner also opined that the Veteran does not have a stressor from fear of hostile military or terrorist activity, stating, "[t]here is no relation between the Veteran's claimed stressor and hostile military or terrorist activity - he identified fear of the dark and fear of animals as the primary concerns."

The May 2016 VA examiner then discussed the March 2008 opinion letter from the Veteran's private psychiatric physician, Dr. E. H. The VA examiner noted that Dr. E. H. reported a "full range of PTSD symptoms" but that Dr. E. H. did not discuss any review of collateral information or other information than the Veteran's self-report. Furthermore, Dr. E. H. did not reference any psychological testing or symptom validity testing of the Veteran. The May 2016 VA examiner stated that the symptoms reported by Dr. E. H. were unsupported by other documentation and illogical. The VA examiner stated that Dr. E. H. reported that the Veteran's "working memory was 100 percent impaired. Anger, sadness and fear comes upon him without his understanding why 60 percent of the time, which indicates his prefrontal cortex is dysfunctional." However, the VA examiner then stated that Dr. E. H. "gave no indication that he formally assessed the Veteran's working memory with any quantitative measure, nor is it clear how he determined the Veteran's working memory was 100 percent impaired - something wholly inconsistent with the Veteran's ability to engage in an interview with Dr. E. H. at the time, and contrary to the Veteran's self-report with the May 2016 VA examiner." 

The May 2016 VA examiner then provided an in-depth rationale of how he determined that the Veteran's self-reporting and psychological testing results were not valid. One of the examples the examiner provided was during a validity test with two trials where the Veteran's responses were so poor as to suggest that he was able to identify the correct answer and purposefully select the wrong answer, but it is highly unlikely that his memory for the items worsened from Trial 1 to Trial 2. A second test to specifically validate the Veteran's performance indicated the Veteran "gave insufficient effort to produce valid test results and strongly suggests that the examinee simulated symptoms."

The Board notes that the December 2016 medical opinion letter submitted by Dr. E. H. contains the same diagnosis and symptoms as the medical opinion letter from March 2008. One difference between the two medical opinion letters is that in the December 2016 letter, Dr. E. H.'s diagnosis uses different terminology of chronic major depression instead of dysthymic disorder. The Mayo Clinic website defines "Persistent depressive disorder  or dysthymia as a continuous long-term (chronic) form of depression." MayoClinic.org, Persistent depressive disorder (dysthymia), http://www.mayoclinic.org/diseases-conditions/persistent-depressive-disorder/home/ovc-20166590 (last visited March 9, 2017). Therefore, the Board finds that chronic major depression is interchangeable with dysthymic disorder.

Consistent with 38 C.F.R. § 3.159(a)(1), the Board's review of the evidence, finds that Dr. E. H. is competent to provide his medical opinion in both the March 2008 and December 2016 medical opinion letters. Although Dr. E. H.'s medical opinion provides a diagnosis, symptoms and treatment plan for the Veteran, neither the March 2008, nor the December 2016 medical opinion letters provide any indication that Dr. E. H. tested the Veteran's self-report of symptoms and stressors for validity. 

In contrast, the Board assigns the most probative weight to the May 2016 VA examiner's opinion. The May 2016 examiner's opinion provides adequate rationale supporting why the Veteran's self-reporting of symptoms as they relate to PTSD and dysthymic disorder is less than credible and is unreliable. As the examiner's opinion was formed after interviewing and examining the Veteran, as well as reviewing the evidence, and is collectively supported by thorough rationale, and a detailed comparison to Dr. E. H.'s medical opinion letter. The Board accords the May 2016 VA examination report with great probative value. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when there is factually accurate, fully articulated, and sound reasoning for the conclusion, not just from mere review of the claims file). Moreover, this disability is the type that would require competent medical evidence to identify rather than lay evidence. See, e.g., Jandreau v. Nicholson, 492 F.3d 1372, 1377 at fn.4 (Fed. Cir. 2007) (concerning the identification of cancer); Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014) (concerning the identification of posttraumatic stress disorder). See also 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2015). Thus, in this specific case, the Veteran's assertion on its own that he has PTSD or any other psychiatric disability is not sufficient to establish a current disability.

Therefore the Board finds that the May 2016 VA examination to be more probative than the Veteran's private medical opinions from March 2008 and December 2016.  The credibility of the Veteran's self-reporting of symptoms of PTSD and dysthymic disorder has been brought into question, as verified by objective validity testing performed during the VA Examination. The VA examiner in the May 2016 examination found that the majority of the information available to the Examiner suggests that the "[Veteran] does NOT meet criteria for a psychiatric disorder, as defined by the DSM-IV-TR or the DSM-5. As such, it is LESS LIKELY THAN NOT (less than 50% probability) that the Veteran has a psychiatric disorder that was incurred in or caused by his military service."  On balance, these opinions and their relative probative weight reflect that the preponderance of the evidence is against the conclusion that the Veteran has a current psychiatric disorder that is etiologically related to service.  Accordingly, the preponderance of the evidence is against the claim, and it must be denied.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and dysthymic disorder, is denied.


____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


